           Case 7:20-cv-00640-KMK Document 58 Filed 05/26/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NASEAN BONIE,

                                Plaintiff,

                         v.

ANTHONY ANNUCCI; SUPERINTENDENT                                No. 20-CV-0640 (KMK)
ROYCE; ILESHEMA THOMAS A/K/A
MIMI/OFFICER THOMAS; SERGEANT COBB;                             ORDER OF SERVICE
SERGEANT MAZZALLA; OFFICER BROGAN;
OFFICER RUIZ; and OFFICER MATTHEWS,
individually and in their official capacities,

                                Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated at Green Haven Correctional Facility, brings this pro se

Action under 42 U.S.C. § 1983, alleging that Defendants are violating his constitutional rights.

By Order dated February 13, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).1 Plaintiff originally named Anthony

Annucci, Superintendent Royce, and Ileshema Thomas, a/k/a Mimi/Officer Thomas, as

Defendants. (See Compl. (Dkt. No. 2).) By Order dated February 19, 2020, the Court directed

service on these three Defendants. (Dkt. No. 9.) These Defendants were served in March 2020.

(See Dkt. Nos. 32–34.)

       On March 30, 2020, Plaintiff filed an Amended Complaint, naming as additional

Defendants Sergeant Cobb, Sergeant Mazzalla, Officer Brogan, Officer Ruiz, and Officer

Matthews. (See Am. Compl. (Dkt. No. 19).) On May 22, 2020, Defendants Annucci, Royce, and




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 7:20-cv-00640-KMK Document 58 Filed 05/26/20 Page 2 of 5



Thomas filed a letter requesting an extension of time to respond to the Amended Complaint, due

to the fact that Defendants Cobb, Mazzalla, Brogan, Ruiz, and Matthews had not yet been served

with the Amended Complaint. (Dkt. No. 55.) The Court granted the request for an extension.

(Dkt. No. 57.)

                                            I. Discussion

       A. Service on Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and Amended Complaint until the Court reviewed the Amended Complaint and

ordered that summonses be issued. The Court therefore extends the time to serve until 90 days

after the date the summonses are issued. If the Amended Complaint is not served within that

time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d

56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of

time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on Defendants Cobb, Mazzalla, Brogan, Ruiz, and

Matthews through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

                                                   2
            Case 7:20-cv-00640-KMK Document 58 Filed 05/26/20 Page 3 of 5



Marshals Service Process Receipt and Return form (“USM-285 Form”) for each of these

Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the Action if Plaintiff fails to do so.

        B. Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this Action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the Amended Complaint, Defendants must serve responses to these standard discovery

requests. In their responses, Defendants must quote each request verbatim.2

                                            II. Conclusion

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 Forms with the

addresses for Defendants Cobb, Mazzalla, Brogan, Ruiz, and Matthews and deliver all

documents necessary to effect service to the U.S. Marshals Service.

        Local Civil Rule 33.2 applies to this Action.




        2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                  3
          Case 7:20-cv-00640-KMK Document 58 Filed 05/26/20 Page 4 of 5



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   May 26, 2020
          White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge




                                                 4
Case 7:20-cv-00640-KMK Document 58 Filed 05/26/20 Page 5 of 5



            DEFENDANTS AND SERVICE ADDRESSES


    Sergeant Cobb
    Green Haven Correctional Facility
    594 NY-216
    Stormville, New York 12582

    Sergeant Mazzalla
    Green Haven Correctional Facility
    594 NY-216
    Stormville, New York 12582

    Officer Brogan
    Green Haven Correctional Facility
    594 NY-216
    Stormville, New York 12582

    Officer Ruiz
    Green Haven Correctional Facility
    594 NY-216
    Stormville, New York 12582

    Officer Matthews
    Green Haven Correctional Facility
    594 NY-216
    Stormville, New York 12582
